PD-1578-14                       RECBVED m
                                                                               COURT OF CRKWALAFPFAU?
                           Cause    No.

                                                                                     DEC 31 2014
                                                  IN THE

                            TEXAS COURT OF CRIMINAL APPEALS                     %ml Acosta, Cle*



DARRELL DEWAYNE            SNEED                       §
Petitioner
                                                       §    TRIAL COURT CASE #Fll-60730-Y
vs.
                                                       §
                                                                                       Fl
THE       STATE OF TEXAS                               §    COURT OF APPEALS Qgjgj^jlAr
Respondent                                             §
                                                                                             rAL APPEALS
                                                                                     CEC 31 2Gtt

           PRO-SE MOTION REQUESTING LEAVE TO FILE AN ORIGINArft^P^OSta, Clerk
                   ONLY OF    THE    PETITION         FOR   DISCRETIONARY   RKVTEW


TO THE HONORABLE            JUDGE        OF    SAID COURT:


          COMES     NOW,     Darrell           Dewayne      Sneed,    Petitioner, pro-se,    in

the        above     styled        and        numbered      cause,    and respectfully moves

this        Honorable        Court        to     grant      leave to file an original copy

only        of     the     Petitioner's           Petition      For    Discretionary Review.

The Petitioner would show the following in support:

1.         The     style     and     appeal number in the Fifth Court of Appeals

     is:     Darrell       Dewayne            Sneed    v. The State Of Texas, Appeal No.
     05-12-01061-CR.


2.         The     Petitioner       moves         that,     pursuant     to Rule 2, Rules of
     Appellate        Procedure,          this Court suspend Rule 9.3(b) T.R.A.P.,
     that        requires the filing of (11) eleven copies of the Petition
     For Discretionary Review with the Court.

3.         The     facts    relied        upon to show good cause for this request
     is     that     the    Petitioner           is indigent, is incarcerated, is not



                                                      -1-
  permitted to earn or handle money,                         does     not   have    access     to

  a copy machine,           and is unable to obtain a loan due to inability

  to     pay it back.

      WHEREFORE,         ALL      PREMISES CONSIDERED,              the Petitioner respect

fully requests this Honorable Court grant leave for the Petitioner

leave        for   the     Petitioner          to file an original copy only of the

Petition For Discretionary Review with the Court.




Respectfully Submil         .tt.d. ibWjutt Qqj>ft&oQ*4%]DU6
                                       Darrell Dewayne Sneed, TDCJ-CID #1800663
                                       Alfred Stringfellow Unit
                                       1200    F.M.    655

                                       Rosharon,       Texas 77583

                                  CERTIFICATE OF         SERVICE


       The     Petitioner         certifies       that       a     true and correct copy of

the     above      Motion        has    been     served          by placing the same in the

internal mailing system of the Stringfellow Unit,                            postage prepaid,

first class mail addressed to the following:



                                          Craig Wat-kins.
                           DALLAS      COUNTY    DISTRICT ATTORNEY

                           Frank Crawley Courts Building
                           133 N. Riverfront Bid., 9th Floor LB19

                                       Dallas, Texas 75207

and     Office      of     the     State Prosecuting Attorney,               P.O.   Box 12405,

Capitol Station, Austin,                Texas 78711.


  EXECUTED on        thi is the^day of X^P^bgr                                         2014.




                         fa AMl   SO QXmA IeddUo?)
                   Darrel Dewayne Sneed,                TDCJ-CID #1800663

                                       Petitioner,      Pro-Se


                                                 -2-